DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over CN108550979A  in view of US 20180026341 A1 (Mow et al., hereinafter Mow).
Regarding claim 1, CN108550979A discloses a mobile terminal (fig. 1, “electronic device 100”) comprising:
a rear shell (fig. 1, “rear cover 50”);
a display screen (fig. 1, “display screen 10”), the display screen cooperating with the rear shell to form a cavity therebetween (fig. 1 and page 4, lines 17-23, “wherein, display screen 10 is mounted on the rear cover 50...as the electronic device 100 of the front shell, and the rear cover 50 form a containing space for containing the electronic device or other electronic element functional component 100”);
an internal support unit (figs. 1-2, “middle frame 20”) being located in the cavity for fixing and supporting components of the mobile terminal (page 4, lines 43-49, “the middle frame 20 can structure is a thin plate or a sheet-shaped…contained in the containing space formed with the back cover 50 of the 
an antenna module (fig. 6, at least antenna structures 662, 663 and 664 and “electric radiator”) being located in the cavity (located between the display and cover) and being fixed and supported by the internal support unit (page 5, lines “30-33, “electric radiator, circuit board and radiator connection, for receiving and transmitting signals. the radiator can be mounted to the housing 15, such as in frame 151. the radiator can form an integral structure with the middle frame 151, defined as a shell component”);
where the internal support unit defines a through hole (fig. 5 and page 4, lines 44-50,” the middle frame 20 …can be provided with a through hole of the frame structure” or through holes “first opening 641” and “second opening 642” as presented in applicant’s drawings) for forming an unobstructed signal channel between the antenna module and a side of the internal support unit closest to the rear shell (figs. 5-7 and at least page 7, lines 5-17, “the first slit 64 is provided with first clearance aperture 643 and the second clearance hole 644, the first opening 641 and the first clearance hole 643 is formed between the first antenna structure 662. the first clearance aperture 643 and the second clearance hole 644 form a second antenna structure 663, the second clearance hole 644 form a third antenna structure 642 and the second opening 664, the first antenna structure 662 coupled with the first feed 665. the second antenna structure 663 coupled with the second feed, the third antenna structure 664 and the third feed 667 coupling.”, where the apertures and/or holes allow the signals to radiate without obstruction).
Although CN108550979A shows feeders 665 and 667 that are part of the antenna structure seem to be located near the lateral walls of the shell (fig. 5).
CN108550979A does not specifically disclose an antenna module at a position close to a lateral wall of the rear shell. 
In related art concerning and electronic device with millimeter wave antennas on printed circuits, Mow discloses where an antenna module at a position close to a lateral wall of the rear shell (Figs 7 and 8, please see antenna structure located towards the lateral position of the rear shell 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Mow’s teachings about an antenna module at a position close to a lateral wall of the rear shell with the antenna assembly disclosed in CN108550979A because one of ordinary skill in the art 
Regarding claim 2, CN108550979A and Mow disclose all the limitations of claim 1. CN108550979A further discloses where the antenna module comprises at least one antenna unit (fig. 6, antenna structures 662, 663 and 664 and more), and the through hole and the signal channel correspond to the antenna unit one to one (figs. 5-7 and at least page 7, lines 5-17, “the first opening 641 and the first clearance hole 643 is formed between the first antenna structure 662… the first antenna structure 662 coupled with the first feed 665…” thus a one-to-one antenna channel  and antenna).
Regarding claim 3, CN108550979A and Mow disclose all the limitations of claim 2. CN108550979A further discloses where the at least one antenna unit comprises a plurality of antenna units (fig. 6, antenna structures 662, 663 and 664 and more), the internal support unit defines a plurality of through holes to form a plurality of signal channels (fig. 5 and page 4, lines 44-50,” the middle frame 20 …can be provided with a through hole of the frame structure” or through holes “first opening 641” and “second opening 642” as presented in applicant’s drawings), each of the antenna units corresponds to one of the signal channels (page 4, lines 44-50,” the middle frame 20 …can be provided with a through hole of the frame structure” and having a through hole ).
Regarding claim 6, CN108550979A and Mow disclose all the limitations of claim 1. CN108550979A further discloses where a line connecting a center of the through hole and a center of the antenna unit is perpendicular to the antenna unit (page 4, lines 43-49, “the middle frame 20 can structure is a thin plate or a sheet-shaped…a circuit board…can be installed on the middle frame 20 to be fixed”, where generally, the line connecting the antenna will be parallel to the circuit board and perpendicular to the antenna unit(s)).
Regarding claim 7, CN108550979A and Mow disclose all the limitations of claim 1. CN108550979A  further discloses where a shape of the through hole is one of rectangle, square and circle (page 7, lines 12-18, “…the second opening 642 can be rectangular holes…first clearance hole 643 and the shape and size of the second clearance hole 644 and is not limited thereto”).

CN108550979A does not specifically disclose where the internal support unit is made of plastic.
Mow discloses where the internal support unit is made of plastic (par [0019], “Housing 12, which may sometimes be referred to as an enclosure or case, may be formed of plastic…molded as a single structure or may be formed using multiple structures (e.g., an internal frame structure, one or more structures that form exterior housing surfaces, etc.)”; therefore, the internal structure made of plastic too).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Mow’s teachings about having an internal structure made of plastic with the antenna assembly disclosed in CN108550979A because one of ordinary skill in the art would have recognized that plastic constitutes a designer’s preference in manufacturing materials for internal structure from the many choices available in the art.
Regarding claim 9, CN108550979A and Mow disclose all the limitations of claim 8. CN108550979A discloses where the internal support unit is manufactured by injection molding or 3D printing (page 5, lines 12-33, “back cover 50 can be is plastic cover…injection moulding…”, where frames and back covers can be integrally formed or as separate parts).
Regarding claim 10, CN108550979A and Mow disclose all the limitations of claim 8. CN108550979A further discloses where the signal channel is hollow without any filler (fig 2 and “the middle frame 20… can be provided with a through hole of the frame structure” where a hole corresponds to hollow).
Regarding claim 11, CN108550979A and Mow disclose all the limitations of claim 8. 
CN108550979A does not specifically disclose where the rear shell is made of 3D glass.
Mow discloses where the rear shell is made of 3D glass (par [0019], “Housing 12, which may sometimes be referred to as an enclosure or case, may be formed of…glass…”, where the “glass sidewall 11” provides the depth of 3D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Mow’s teachings where the rear shell is made of 3D glass with the antenna assembly disclosed in CN108550979A because one of ordinary skill in the art would have recognized that glass 
Regarding claim 12, CN108550979A and Mow disclose all the limitations of claim 1. CN108550979A further discloses where the rear shell comprises a rear wall (fig. 1 and page 4, lines 17-23, “…rear cover 50...” corresponding to a “rear wall”) and the lateral wall which extends from a periphery of the rear wall (fig. 1 and page 4, lines 17-23, “containing space” where the “containing space” is created by lateral walls that connect the display screen 10  and the rear cover 50).
Regarding claim 13, CN108550979A and Mow disclose all the limitations of claim 1. CN108550979A further discloses where the rear shell comprises a pair of long sides (fig. 1, please see pair of long sides) and a pair of short sides (fig. 1, please see pair of short sides) connected between the long sides (fig. 1, please see pair of short sides connected to pair of long sides).
CN108550979A does not specifically disclose where the antenna module is parallel to the long sides.
Mow discloses where the antenna module is parallel to the long sides (figs 7-8, where “antenna 40” is parallel to the long sides of the smart device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Mow’s teachings where the antenna module is parallel to the long sides with the antenna assembly disclosed in CN108550979A because one of ordinary skill in the art would have recognized that  by having the antenna parallel to the side walls, the antenna gain is improved, specifically when using multiple antennas in telephone devices that do not have a lot of surface areas to fit antennas with minimal obstruction in the transmission/reception of signals. The location of the antennas is not restricted to lateral locations. 
Regarding claim 14, CN108550979A discloses a method for optimizing a performance of an antenna module of a mobile terminal (page 7, lines33-43, “…the layout of the second antenna structure and the third antenna structure 664 are separated, 663 with the performance of the antenna of the third antenna structure 664 can be more easily optimized second antenna structure”), the mobile terminal (fig 1, “electronic device 100”) comprising the antenna module (fig. 6, at least antenna structures 662, 663 
an internal support unit (figs. 1-2, “middle frame 20”), the method comprising steps:
defining a through hole in the internal support unit between the antenna module and a side of the internal support unit (page 4, lines 44-50,” the middle frame 20 …can be provided with a through hole of the frame structure”); and
forming an unobstructed signal channel between the antenna module and the side of the internal support unit closest to the rear shell by the through hole (figs. 5-7 and at least page 7, lines 5-17, “the first slit 64 is provided with first clearance aperture 643 and the second clearance hole 644, the first opening 641 and the first clearance hole 643 is formed between the first antenna structure 662. the first clearance aperture 643 and the second clearance hole 644 form a second antenna structure 663, the second clearance hole 644 form a third antenna structure 642 and the second opening 664, the first antenna structure 662 coupled with the first feed 665. the second antenna structure 663 coupled with the second feed, the third antenna structure 664 and the third feed 667 coupling.”, where the apertures and/or holes allow the signals to radiate without obstruction), thereby
optimizing the performance of the antenna module (page 7, lines33-43, where the position of the antennas, as well as the openings directing of signals through unobstructed channels improves antenna gain).
Although CN108550979A shows feeders 665 and 667 that are part of the antenna structure seem to be located closest to the rear shell (fig. 5).
CN108550979A does not specifically disclose where the though hole of the internal support unit closest to the rear shell. 
Mow discloses where the though hole of the internal support unit closest to the rear shell (Figs 7 and 8, please see antenna structure, including the through hole, located towards the lateral position of the rear shell 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Mow’s teachings about an antenna module at a position close to a lateral wall of the rear shell with the antenna assembly disclosed in CN108550979A because one of ordinary skill in the art .

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over CN108550979A in view of Mow and further in view of CN109546295A.
Regarding claim 4, CN108550979A and Mow disclose all the limitations of claim 3. 
CN108550979A does not specifically disclose where the internal support unit comprises a protrusion formed between adjacent two signal channels, the protrusion extending toward the display screen.
In related art concerning an electronic device, CN108550979A discloses where the internal support unit comprises a protrusion formed between adjacent two signal channels, the protrusion extending toward the display screen (page 4, lines 18-34, “the protrusion 111 away from the plate 12 surface with the annular frame 11 spaced in the axial direction of annular frame 11 away from plate 12 the axial direction of one end of the end face…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use CN109546295A’s teachings where the internal support unit comprises a protrusion formed between adjacent two signal channels, the protrusion extending toward the display screen with the antenna assembly disclosed in CN108550979A because one of ordinary skill in the art would have recognized that “the through hole 112 extends into the projection 111. so it can increase the holding space of the waveguide antenna 3, so as to increase the volume of the waveguide antenna 3, increases the radiation performance of the waveguide antenna 3…” (CN109546295A, page 4, lines 18-34). 
Regarding claim 5, CN108550979A and Mow disclose all the limitations of claim 4.
CN108550979A does not specifically disclose where a top surface of the protrusion is spaced from the display screen when the mobile terminal is in normal use.
CN108550979A discloses where a top surface of the protrusion is spaced from the display screen when the mobile terminal is in normal use (page 4, lines 18-34, “the protrusion 111 away from the plate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use CN109546295A’s teachings where a top surface of the protrusion is spaced from the display screen when the mobile terminal is in normal use with the antenna assembly disclosed in CN108550979A because one of ordinary skill in the art would have recognized that “the through hole 112 extends into the projection 111. so it can increase the holding space of the waveguide antenna 3, so as to increase the volume of the waveguide antenna 3, increases the radiation performance of the waveguide antenna 3…” (CN109546295A, page 4, lines 18-34).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 


/Angelica M. Perez/
Patent Examiner AU 2649 
08/27/2021



/ANKUR JAIN/             Primary Examiner, Art Unit 2649